Citation Nr: 1109485	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-33 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a lung disorder, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner
INTRODUCTION

The Veteran served on active duty from March 1961 to August 1974.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In June 1990, the Veteran submitted a claim of entitlement to service connection for a right, mid-lung nodule.  The Veteran complained of chest pain and shortness of breath.  The Veteran submitted a series of contemporaneous x-rays and computerized tomography scans.  Significantly, on March 22, 1991, the Veteran underwent a radiological examination of his chest that demonstrated a 1-centimeter long, elongated soft tissue density that appeared to be pleural, based in the posterior aspect of his right mid-lung.  A small, primary lung lesion could not be ruled out, neither could a small area of scarring and fibrosis.  The Veteran's claim was denied in April 1991 because the evidence of record did not demonstrate inservice incurrence or aggravation of a right, mid-lung nodule.

In February 2008, the Veteran filed a service connection claim for emphysema, to include as due to asbestos exposure.  Evidence associated with the Veteran's claims file since the April 1991 rating decision demonstrated diagnoses of emphysema, chronic obstructive pulmonary disease, and obstructive bronchitis, among others.  In support of his service connection for emphysema, the Veteran re-submitted the x-rays and computerized tomography scans dated in 1991.  He also asserted that he was exposed to asbestos while serving aboard various naval vessels during his active duty service.

Generally, the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  See Brokowski v. Shinseki, 23 Vet App 79 (2009) citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In reconciling these holdings, the United States Court of Appeals for Veterans Claims recently held that the focus of VA's analysis when determining if a claim is independent must be whether the evidence truly amounts to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

In support of both his June 1990 and February 2008 service connection claims, the Veteran submitted the same radiological and computerized tomography reports, dated in 1991.  Further, pursuant to both claims, the Veteran complained of chest pain and shortness of breath.  Given the holding in Brokowski and based on a review of the evidence of record, the Board finds that the Veteran's February 2008 claim of entitlement to service connection is not limited to emphysema, but also contemplates other lung disorders, including a right, mid-lung nodule.

Additionally, the Veteran's June 1990 claim of entitlement to service connection for was denied because the evidence of record did not demonstrate an inservice incurrence or aggravation of a right, mid-lung nodule.  Generally, evidence demonstrating an inservice event or injury is an element of a claim of entitlement to service connection.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  Evidence associated with the Veteran's claims file since the April 1991 rating decision that denied entitlement to service connection for a right, mid-lung nodule, included the Veteran's assertion that he was exposed to asbestos during his active duty service.  As such, the evidence associated with the Veteran's claims file since the April 1991 rating decision substantiates an element of a previously adjudicated matter.  In other words, the evidence submitted or obtained in support of the Veteran's February 2008 service connection claim provided evidence of an inservice event or injury, which was an element of the service connection claim that was denied in April 1991.  Specifically, the Veteran asserted that he was exposed to asbestos during his active duty service.  Consequently, the Board finds that the Veteran's February 2008 service connection claim is not "independent," and, thus, new and material evidence is required to reopen the claim.  Velez, 23 Vet. App. at 204.  Accordingly, the Board has re-captioned the February 2008 claim as seen on the title page above and it will be address as such herein.

The issue of entitlement to service connection for a lung disorder, to include as due to asbestos exposure, is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a lung disorder was denied in an unappealed April 1991 rating decision.

2.  Evidence associated with the claims file since the unappealed April 1991 rating decision has not previously been considered by VA, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim with VA's assistance.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for a lung disorder, to include as due to asbestos exposure, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain statutory and regulatory duties to notify and assist veterans.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen his claim of entitlement to service connection for a lung disorder, to include as due to asbestos exposure, because the claim is reopened.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty March 1961 to August 1974.  In June 1990, the Veteran submitted a claim of entitlement to service connection for a right, mid-lung nodule, which was denied in April 1991.  Although the Veteran was provided notice of the decision and notice of his appellate rights that same month, the Veteran did not perfect an appeal.  Accordingly, the April 1991 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).  As discussed in the Introduction, in February 2008, the Veteran effectively submitted a claim to reopen the issue of entitlement to service connection for a lung disorder, to include as due to asbestos exposure, which was denied by the RO in January 2009.  After the Veteran perfected an appeal, the claim was certified to the Board for appellate review.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

As the April 1991 rating decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.  At the time of the April 1991 rating decision, the evidence of record consisted of the Veteran's service treatment records; a VA examination reports, dated in December 1990 and March 1991; and VA outpatient treatment records, dated from February to September 1990.  The Veteran's service treatment records demonstrated that in January 1969, he was treated for a cough that persisted.  The Veteran was also treated for a chest cold in September 1971, August 1972, and February 1973.  The Veteran did not complain of nor was he treated for a lung disorder or symptoms thereof upon his service discharge.

In March 1991, the Veteran underwent a VA examination during which he reported having pneumonia on four prior occasions.  The most recent episode was three years prior to the examination; he was treated with antibiotics.  The Veteran also reported an upper respiratory infection that lasted two to three weeks.  He denied a history of asthma and bronchitis, but endorsed smoking one pack of cigarettes per day for 20 to 25 years.  A contemporaneous radiological examination of his chest revealed a right, mid-lung nodule.  Repeat chest x-rays demonstrated a 1-centimeter long, elongated soft tissue density that appeared to be pleural, based in the posterior aspect of his right mid-lung.  A small primary lung lesion could not be ruled out, neither could a small area of scarring and fibrosis.

In April 1991, the Veteran's claim was denied because the RO determined that the evidenced of record failed to demonstrate that the Veteran incurred or aggravated a right, mid-lung nodule during his active duty service.  See Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet App. at 346.

Pursuant to his February 2008 service connection claim, the Veteran submitted or VA obtained evidence of current lung disorders.  The Veteran also submitted statements and testified that he served aboard various naval vessels during his active duty service, including the U.S.S. Ozbourn, the U.S.S. Duluth.  The Veteran contended that he was exposed to asbestos while serving aboard these vessels, and that such exposure resulted in his current lung disorder or disorders.  

The Board finds that the Veteran's statements and testimony are competent and credible evidence of inservice exposure to asbestos.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses); Justus v. Principi, 3 Vet. App. 510, 513 (1992) (finding that in determining whether evidence is new and material, the credibility of the evidence is presumed).  The Veteran's statements and testimony is "new" evidence as it has not been previously submitted for VA consideration.  At the time of the April 1991 rating decision, the Veteran did not assert that his right, mid-lung nodule was due to inservice asbestos exposure.  See 38 C.F.R. § 3.156(a).  This evidence is also "material" as it relates to an un-established fact necessary to substantiate the claim.  Id.  Specifically, the Veteran's June 1991 claim was denied because the evidence of record did not demonstrate inservice incurrence or aggravation of a lung disorder.  The Veteran's competent and credible assertions and testimony of asbestos exposure aboard several naval vessels relate directly to the reason for the April 1991 denial.  Justus, 3 Vet. App. at 513.  Accordingly, upon review of the evidence associated with the Veteran's claims file since the final April 1991 rating decision, and in consideration of the other evidence of record, the Board finds that there is a reasonable possibility of substantiating the Veteran's service connection claim with VA's assistance.  Consequently, the claim issue of entitlement to service connection for a lung disorder, to include a due to asbestos exposure, is reopened.  38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 116-18.   


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lung disorder, to include as due to asbestos exposure.  To this extent only, the issue on appeal is granted.

REMAND

The Veteran was not afforded a VA examination pursuant to his February 2008 service connection claim for a lung disorder, to include as due to asbestos exposure.  A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, the evidence of record included post-service diagnoses of various lung disorders, including emphysema, chronic obstructive pulmonary disease, and obstructive bronchitis, among others.  Significantly, the evidence of record included a March 1991 radiological examination of the Veteran's chest that could not rule out fibrosis.  Further, the Veteran's service records demonstrated that the he was stationed aboard various naval vessels during his active service.  He submitted statements in support of his claim and testified that he was exposed to asbestos pursuant to his service aboard these naval vessels.  As such, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  Id.; Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded a comprehensive VA examination, conducted by a pulmonologist, if possible, to determine the nature and etiology of any found lung disorder.  If a pulmonologist is not available, it must be so noted, and an appropriate physician must conduct the examination.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed, which must include appropriate x-ray studies to be reviewed by a designated "B reader" radiologist (i.e., one certified by examination to read and grade asbestos films), if possible.  If a certified radiologist is not available, then it must be so noted, and an appropriate radiologist must review the x-ray studies.  A copy of the radiologist's report must be associated with the claims file.  The examiner must review all the evidence of record, including the Veteran's service treatment records.  After a review of the entire evidence of record including any report generated by the radiologist, the examiner must render an opinion as to whether any currently diagnosed lung disorder was incurred in or due to the Veteran's active military service, to include exposure to asbestos.  A complete rationale for any opinion expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, must be included in the examination report.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must also be obtained and associated with the Veteran's claims file that indicates whether any notice that was sent was received or returned as undeliverable.

3.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If the benefit sought remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


